Citation Nr: 0313439	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  89-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including scoliosis and arthritis.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to service connection for myopic astigmatism.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
February 1979 and from July 1979 to April 1989.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1989 rating 
decision in part of which the Department of Veteran's Affairs 
(VA) regional office (RO) in St. Louis, Missouri, denied 
service connection for scoliosis of the lumbosacral spine and 
arthritis of the feet.  The veteran has also perfected 
appeals from subsequent rating decisions that denied service 
connection for bilateral foot arthritis, myopic astigmatism, 
hearing loss, and diabetes mellitus.

The Board has remanded this matter to the RO five previous 
times for additional development.

The veteran was granted service connection for diabetes 
mellitus by the RO's June 2000 rating decision.  The 
associated disability was rated 40 percent.  The veteran has 
filed a notice of disagreement with that decision and has 
been provided a statement of the case.  In October 2001, the 
veteran's representative filed a statement affirming the 
veteran's desire to appeal the RO's rating of his disability 
from diabetes mellitus.  In an October 2002 rating decision, 
the RO continued a rating of 40 percent for diabetes 
mellitus, and granted service connection for disability from 
peripheral neuropathy of the left and right lower 
extremities, awarding a rating of 10 percent for each of such 
disabilities.  The RO also awarded a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).


REMAND

The veteran contends that he is entitled to service 
connection for scoliosis of the lumbosacral spine and 
arthritis of the feet, bilateral foot arthritis, myopic 
astigmatism, and hearing loss.  He also contends that he is 
entitled to a rating in excess of 40 percent for diabetes 
mellitus.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  As the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA concerning the issues under 
consideration, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorized 
the Board to decide a claim based on evidence developed by 
the Board unless the veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See, DAV v. 
Sec'y of Veterans Affairs, No 02-7304, -7305, -7316, 2000 
U.S. App. LEXIS 8275 (Fed Cir. May 1, 2003).  The Court did 
not hold that the Board may not undertake development.  
Nonetheless, as the Board deems additional development 
necessary, a remand of this matter to the RO is the most 
expeditious means of developing and deciding the veteran's 
claims.

Also, the regulations pertaining to entitlement to service 
connection for hearing loss and the rating criteria for 
diabetes mellitus have been revised during the pendency of 
the veteran's claim.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that, when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97.  The RO has 
considered both the former and revised rating criteria for 
diabetes mellitus, as indicated in its June 2000 rating 
decision.

Also, as the veteran's claims have been pending for many 
years, if the RO determines that service connection for the 
claimed disabilities should be awarded, the RO should 
considered the propriety of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for scoliosis 
and arthritis of the lumbosacral spine, 
arthritis of the feet, myopic astigmatism, 
hearing loss, and/or diabetes mellitus.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  If deemed necessary by the RO in 
order to decide the veteran's claims, the 
veteran should be afforded all 
appropriate VA examinations to determine 
if he has current disability from the 
disorders that are the subject of this 
appeal, to determine the etiology of any 
such disorder, and to assess the degree 
of any associated disability disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should comment specifically 
on the physical findings and 
symptomatology elicited by examination, 
including chronicity and continuity.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




